DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Zarabi (Reg. No. 66564) on 3/8/2022.
The application has been amended as follows: 
On line 5 of claim 1, “inflating a bladder to compress” has been replaced with –inflating a bladder of the sensing assembly to compress--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim has been amended to incorporate additional features that overcome the prior art of record and are allowable over the prior art. The additional examiner’s amendment above overcomes potential indefiniteness rejections and render the application in condition for allowance. Amended claim 1 is directed to a 
Regarding amended claim 1, the limitation of “determining a noise threshold by multiplying the RMS by a signal to noise ratio (SNR)” and the subsequent light amplitude processing based on the calculated noise threshold are allowable over the prior art references of record. Figures 7A through 7C and paragraphs [00066]-[00082] of the applicant’s specification teach to the noise threshold and signal processing steps of the claimed method that specifically differentiate from the prior art references and overcome the previous prior art rejections. As further detailed in paragraph [00073] of the applicant’s specification the root mean square value, when multiplied by a signal-to-noise ratio, yields a noise threshold that filters light amplitude measurements not associated with a pulse. This provides the system with a particular set of light amplitude measurements that are associated with, or indicative of, a pulse and can then be used to determine systolic blood pressure values ([00074]-[00075]). Therefore the claimed invention provides more accurate and efficient ways of evaluating tissue properties internally within a patient, which overcomes standard limitations of evaluating areas of concern such as the limited visibility of the clinician ([0003]). By using the applicant’s 
Further regarding claim 1, the claim amendments overcome the prior art of record and the applicant’s arguments are persuasive with respect to the prior art of record for the following reasons. 
Applicant’s persuasive arguments in the remarks of 12/06/2021 include:
“Moreover, in the rejection of dependent claim 9 (which is canceled herein), the Office Action indicates that "the combined references of Burnett, Fayram, Kassab, Wei, and Olde ... fail to teach multiplying the RMS by the SNR to determine a noise threshold," and Kovacs is relied upon as teaching "multiplying the RMS by the SNR to determine a noise threshold." (Office Action, page 19). Applicant submits, however, that Kovacs fails to teach or reasonably suggest "determining a noise threshold by multiplying the RMS by a signal to noise ratio (SNR)," as recited in amended independent claim 1. 
Kovacs discloses performing an "individual pulse SNR computation after individual timings are extracted" and that "following the computation of the SNRs, pulses with a SNR below a threshold value are eliminated from the time series." (Kovacs, [0166], emphasis added). Additionally, Kovacs discloses: 
an estimated pulse can be computed by ensemble averaging segments of signal around the pulse reference timing. The noise associated with each pulse is defined as the difference between the pulse and the estimated pulse. The SNR is the ratio of the root-mean-square (RMS) value of the estimated pulse over the RMS value of the noise for that pulse. (Kovacs, [0166], emphasis added).

Therefore the applicant’s arguments directed to the previous prior art references of record are persuasive. 
The prior art references teach to a sensing catheter system with a bladder and a light source/sensor pressure measurement feature for determining the blood pressure of the target tissue. The references further teach to sensing light amplitude measurements and determining a systolic blood pressure of the target tissue. In addition, the prior art teaches to root-mean-square and signal-to-noise ratio measurements, identification of a pulse based on the RMS value, and configuring a noise threshold based on the RMS and SNR values. The references fail to teach to the precise calculation steps of multiplying the RMS by the SNR to determine a noise threshold that is used for 
1. Burnett et al. (U.S. Pub. No. 20160183819) teaches to a sensing Foley catheter system that includes a bladder and pressure sensing system. The pressure sensing system utilizes a light source and detector sensor feature to determine the pressure measurements which are then further processed to determine a blood pressure of a target tissue ([0153]). The reference fails to teach to determining the root-mean-square and signal-to-noise ratio values and using these values for processing of the pulse pressure measurements. 
2. Fayram et al. (U.S. Pub. No. 20090062667) teaches to an implantable pressure sensing device that measures systolic pressure based on light amplitude measurements acquired from a plethysmography signal ([0028]; [0044]-[0045]). The reference further teaches to the signal processing that enables measures of systolic pressure, including as depicted in figures 1, 2A and 2B. The reference fails to teach to determining the root-mean-square and signal-to-noise ratio values and using these values for processing of the pulse pressure measurements.
3. Wei (U.S. Pub. No. 20180192900) teaches to a system for calculating, estimating or monitoring physiological parameters of a subject. The signal processing steps include calculating a root-mean-square value of the data, and performing feature extraction based upon the calculated signal values ([0104]). The reference fails to teach to determining the root-mean-square and signal-to-noise ratio values and using these values for processing of the pulse pressure measurements.

5. Prough et al. (U.S. Pub. No. 20080255433) teaches to an optoacoustic technique of determining diagnostic variables of the cardiovascular system. The system acquires light energy measurements within the tissue and analyzes attenuation and reception signals to determine the physiological parameters ([0054]), including analyzing the amplitude or temporal profiles of the signals. The reference fails to teach to determining the root-mean-square and signal-to-noise ratio values and using these values for processing of the pulse pressure measurements.    
For these reasons, amended claim 1 overcomes the prior art of record and is allowable.
Dependent claims 3-4, 7-8, 11-18, 20-25, and 29-30 are dependent upon independent claim 1 and therefore are also allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prough et al. (U.S. Pub. No. 20080255433) teaches to an optoacoustic technique of determining diagnostic variables of the cardiovascular system. The system acquires light energy measurements within the tissue and analyzes attenuation and reception signals to determine the physiological parameters ([0054]), including analyzing the amplitude or temporal profiles of the signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/S.A.F./Examiner, Art Unit 3793          

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791